NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                _________________

                                      No. 13-2469
                                   _________________

                                  ADRIENNE YOUNG,
                                               Appellant
                                         v.

         CITY OF PITTSBURGH; COLLEEN BRUST; REYNE KACSUTA;
        THOMAS NEE; MICHAEL FLYNN; NATHAN HARPER, Commander;
        THOMAS MCCAFFREY; MARYLIN LAHOOD; COLLEEN SYPOLT;
        LINDA FRANCIS; DEBBIE PUC; DAN TRBOVICH; PAUL LARKIN;
                         CHARLES HENDERSON
                          ___________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                  (D.C. No. 11-cv-00650)
                        District Judge: Honorable Cathy Bissoon
                                 ____________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    March 7, 2014

             Before: RENDELL, SMITH and HARDIMAN, Circuit Judges.

                                   (Filed: April 4, 2014)


HARDIMAN, Circuit Judge.

       Adrienne Young appeals the District Court’s summary judgment in favor of the

City of Pittsburgh and individual Pittsburgh police officers (collectively, City

Defendants), and an order dismissing her claims against seven Allegheny County
probation officers (County Defendants).1 We will affirm.

                                              I

       This case arises out of four arrests of Plaintiff Young by Pittsburgh Police.

Because Young’s challenge to the District Court’s summary judgment depends on the

historical and procedural facts of the case, we recount them in some detail.

       The trouble began for Young around 2:30 a.m. on May 13, 2008, as she drove her

Chevrolet Cobalt in the Friendship area of Pittsburgh. Officer Colleen Brust was on

patrol that morning when she saw Young’s car cross the center line of a two-lane street

and pull up alongside another car. Young then slowed down and moved back over, but as

she did, the right front passenger side of her Chevrolet made contact with the other car’s

driver’s side rear quarter. Officer Brust then activated the lights and sirens on her police

cruiser and stopped both vehicles. Damage to both cars was minimal, and there were no

injuries.

       After Officer Brust effectuated the traffic stop, Young got out of her car and told

Brust that the other driver had underage girls and drugs in his car. Brust called for

backup, and two other officers arrived, including Sergeant Charles Henderson. Young

returned to her vehicle while Brust spoke with the driver of the other car, Thomas

Doswell, who had two female passengers. Doswell told Brust that Young was his ex-

girlfriend and that she had been harassing him since their breakup. Young claimed that

       1
        The City Defendants are Colleen Brust, Reyne Kacsuta, Thomas Nee, Michael
Flynn, Nathan Harper, and Charles Henderson. The County Defendants are Thomas
McCaffrey, Marylin Lahood, Colleen Sypolt, Linda Francis, Debbie Puc, Dan Trbovich,
and Paul Larkin.
                                         2
after Officer Brust returned from Doswell’s car, her demeanor changed, and Brust told

Young she was going to jail for trying to ―hurt‖ Doswell’s passengers. Young

complained further that Brust had a male police officer pat her down, and when Young

asked why Brust could not perform the search, Brust told her to shut up and added that

she ―would be getting three counts of aggravated assault.‖

       Based on Brust’s observations and the recommendation of Sergeant Henderson,

Young was arrested at the scene and charged with first-degree aggravated assault, 18 Pa.

Cons. Stat. § 2702(a)(1); reckless endangerment of another person, 18 Pa. Cons. Stat. §

2705; violation of a no passing zone, 75 Pa. Cons. Stat. § 3307; and reckless driving, 75

Pa. Cons. Stat. § 3736. Brust noted in a deposition that before talking to either party, she

had seen ―[Young] cross the center line and . . . get up to [Doswell’s] vehicle and attempt

to ram her vehicle.‖ A141-42. Brust explained that she charged Young with aggravated

assault because she could have caused serious bodily injury when she rammed Doswell’s

car. Young was taken into custody and spent a night in the Allegheny County Jail.

       Within a few days of her arrest, Young filed a complaint against Brust with the

City of Pittsburgh’s Office of Municipal Investigations (OMI). Several weeks later,

Young attempted to withdraw the complaint on the advice of a private detective who

suggested she do so ―to ensure that her ordeal with the police would come to an end.‖

Young Br. at 12. Pursuant to OMI policy, however, the investigation continued.2

       On July 22, 2008, Young appeared for a preliminary hearing before a magistrate.

       2
        On March 2, 2009, OMI issued its final report on Young’s complaint,
exonerating Brust of wrongdoing in connection with the May 13, 2008 incident.
                                          3
After Doswell’s passengers testified and Young presented photos of the damage to the

two cars, the magistrate cut the hearing short, calling the incident ―nothing more than a

light fender bender‖ and giving the parties five minutes to get together to ―figure out

where you’re going with this‖ and ―work out what charges we’re going to hold here.‖

A247. The parties were unable to reach a resolution, however, which prompted the

magistrate to say:

        Okay. I’ll tell you what I’m doing. It’s a garbage case. It shouldn’t have
        been here. I’m dismissing everything without prejudice, subject to re-filing.
        Get the charges good.

A248.

        In the meantime, the OMI investigation continued, and on September 16, 2008,

Brust and Henderson were interviewed in connection with Young’s complaint. When

interviewed by OMI, Brust and Henderson stated that they intended to refile the charges.

Brust added that she planned to do so, at least in part, ―for [her] credibility.‖ A155.

        On October 7, 2008, Brust re-filed charges against Young for the May 13 incident.

The charges were substantially similar as before, except that the aggravated assault

charge was downgraded to second-degree, 18 Pa. Cons. Stat. § 2702(a)(4). Lieutenant

Reyne Kacsuta approved the re-filed charges, which were also reviewed and approved by

the Allegheny County District Attorney’s Office. Based on the averments in the criminal

complaint, a magistrate issued an arrest warrant for Young.

        Pursuant to the warrant, Young was arrested at her home in the predawn hours of

October 8, 2008. Young asked if she could change her clothes before going to jail, and

                                              4
Kacsuta, a female officer, accompanied her to her bedroom while she did so. Young

claims that Kacsuta watched her undress and called her a ―religious nut.‖ Although

Kacsuta disputes that she watched Young undress or called her names, she concedes that

she entered Young’s bedroom because Young was under arrest and it would have been

inappropriate to allow her to move about her home unsupervised. Young was released on

her own recognizance later that day.

       Following her second arrest, Young met with then-Pittsburgh Police Chief Nathan

Harper to discuss her initial arrest in May and her belief that her second arrest in October

was in retaliation for her OMI complaint. Young appeared before a magistrate on

November 18, 2008; the aggravated assault charges were again dismissed, but the

remaining charges were held over for trial.

       About six weeks later, Young called the Zone 5 police station and complained that

Doswell had been harassing her with repeated phone calls. Detective Thomas Nee

investigated the complaint, obtained phone records, and determined that Doswell had, in

fact, called Young. In the course of his investigation, however, Detective Nee also

discovered that Young had made phone calls to a number registered to Doswell, in spite

of the fact that in July 2008 Doswell had obtained a protection from abuse order that

prohibited Young from contacting him.

       Nee discussed his findings with his boss, Kacsuta, who told him Young had

violated the order and should be arrested. Nonetheless, Nee was unsure that probable

cause existed to arrest Young for indirect criminal contempt, so he sought advice from

                                              5
Assistant District Attorney David Spurgeon, who recommended further investigation.

Nee then called Doswell to see if Young had contacted him. Doswell refused to answer

Nee directly, but confirmed that the number belonged to him and that the phone was in

his possession. Doswell’s refusal to cooperate gave Nee pause, but Kacsuta continued to

pressure him to obtain a warrant. Nee talked to another assistant district attorney,

Rebecca Auld, who was prosecuting the charges stemming from the May 13 incident;

she, in turn, spoke with her supervisor, who recommended that Nee not obtain a warrant,

although she did confirm that Young had violated the court order.

       In light of Nee’s continued reluctance to file charges against Young for violating

the order, Kacsuta ordered him to draft a report explaining why he had twice disregarded

her orders to obtain a warrant for Young’s arrest. Although Nee did not want to file the

charges, he ultimately did so on January 28, 2009, on Kacsuta’s orders. A magistrate

approved an arrest warrant, and Young was arrested at her home ―in the middle of the

night‖ on January 29, 2009. Kacsuta participated in the execution of the arrest warrant

and Young again claims that Kacsuta accompanied her to her bedroom and called her a

religious nut. Young was released on bond the same day as her arrest. The charges were

continued until the expiration of the protection from abuse order on July 10, 2009, and

never proceeded further.

       Young was arrested a fourth time in March 2009. This time, the impetus for the

arrest came from Renee Taylor, one of Doswell’s passengers from the May 13, 2008

incident, who called the Zone 5 police station complaining that she had received a

                                              6
threatening phone call from Young. Later that day, Taylor went to the police station to

make a report and was interviewed by Pittsburgh Police Officer Michael Flynn. Kacsuta

was the supervisor in the station at that time. In the affidavit of probable cause, Flynn

stated that Taylor told him Young had been intimidating and harassing her and threatened

to burn down her house in Wilkinsburg for not cooperating with Young’s OMI

complaint. The affidavit also stated that Taylor believed Young was upset with Taylor for

testifying against her; that Taylor had seen Young sitting in her car on Taylor’s street

several times in the past week; and that Taylor had received several phone calls from a

private number threatening her life if she did not drop the charges against Young. Flynn

also averred that Taylor was in Pittsburgh at the time she received the phone calls.3 At the

time he prepared his affidavit, Flynn was unaware that Taylor’s criminal history included

several crimen falsi.

       Based on Taylor’s complaint, Young was charged with misdemeanor violations of

intimidation of a witness, 18 Pa. Cons. Stat. § 4952(a), and terroristic threats, 18 Pa.

Cons. Stat. § 2706(a)(1). A magistrate approved an arrest warrant, and Young was

arrested for the fourth time, at about 2 a.m. on March 5, 2009, at her home. Once again,

Kacsuta was part of the team serving the warrant. Young was taken to the Allegheny


       3
        Flynn’s affidavit contained several inconsistencies. First, Flynn claimed that he
knew Young had committed a crime from ―personal observations and victims’
statements‖; according to Flynn, this was a typo, and the affidavit itself did not contain
claims that Flynn had personally observed anything. Second, Flynn stated in his
deposition that Taylor never told him she had received a phone call threatening her life.
Also, Flynn transposed Young’s name and Taylor’s name in part of the affidavit, which
he corrected by filing a supplemental report later in the month.
                                             7
County Jail and held there for more than three weeks while she waited for an electronic

monitoring device to become available.

       Young remained on electronic monitoring until August 2009. The following

month, Detective Nee emailed ADA Auld and Commander Ross of the Pittsburgh Police

and notified them that Taylor’s phone records appeared to support Young’s contention

that she had not called Taylor on March 4, 2009. In February 2010, the District Attorney

(DA) chose not to prosecute the charges. Finally, in February 2010, Young went to trial

on the remaining charges from the initial May 13, 2008 incident, and was found guilty of

the summary offense of passing where prohibited. All other charges were dismissed by

the court.

                                            II

       In May 2011, Young filed a complaint in the Allegheny County Court of Common

Pleas, alleging myriad constitutional violations. Defendants removed the case to the

United States District Court for the Western District of Pennsylvania. In her second

amended complaint, Young sued the City Defendants, in various combinations, for false

arrest and malicious prosecution under the Fourth Amendment and 42 U.S.C. § 1983 in

connection with all four arrests (Counts I–VIII); retaliatory prosecution in connection

with her last three arrests, in violation of the First Amendment (Count IX); invasion of

privacy against Kacsuta, in violation of the Fourth Amendment and in connection with

the October 8, 2008 arrest (Count X); and violation of her First and Fourteenth

Amendment rights to equal protection, freedom of religion, and to petition the

                                             8
government, in connection with the arrests (Count XI). She also sued the County

Defendants and several City Defendants for intentional infliction of emotional distress

(Count XII) and conspiracy to deprive her of her Fourth, Fifth, and Fourteenth

Amendment rights (Count XV). Finally, Young sued the County Defendants for violating

her Fourth, Fifth, and Fourteenth Amendment rights (Count XIII) and for wrongful

imprisonment in connection with her detention for the fourth arrest (Count XIV).

       The District Court held a post-discovery conference on June 1, 2012. There,

Young was represented by counsel and agreed to voluntarily dismiss her lawsuit against

the County Defendants. Consequently, the County Defendants did not seek summary

judgment. In her response to the City Defendants’ motion for summary judgment, Young

reiterated that she had voluntarily agreed to dismiss the claims against the County

Defendants. The County Defendants’ attorney sent Young’s attorney a Rule 41(a) notice

of voluntary dismissal, but it was never filed.

       In March 2013, the District Court granted summary judgment in favor of the City

Defendants. At about the same time, Young’s attorney sought to withdraw because

Young had changed her mind about dismissing the County Defendants and ordered him

not to file the notice of dismissal, despite having already agreed to dismiss the claims

against the County Defendants. According to the District Court, Young’s counsel also

―explained that discovery had revealed no plausible theory of recovery against the

County Defendants.‖ Order Granting Motion to Enforce Settlement Agreement, April 23,

2013, ECF No. 98. The District Court subsequently allowed Young’s counsel to

                                              9
withdraw and also granted the County Defendants’ motion to enforce the settlement

agreement. This timely appeal followed.4

                                             III

       We review the District Court’s summary judgment de novo, viewing the facts and

making all reasonable inferences in the light most favorable to the nonmoving party.

Montone v. City of Jersey City, 709 F.3d 181, 189 (3d Cir. 2013). Summary judgment is

appropriate when ―there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.‖ Fed. R. Civ. P. 56(a).

       The District Court properly granted summary judgment on Young’s claims for

false arrest and malicious prosecution because probable cause existed for all four arrests.

The absence of probable cause is an essential element of both false arrest and malicious

prosecution claims, and such claims cannot proceed if probable cause existed—regardless

of whether the arrests at issue were a wise or typical use of police resources. See Dowling

v. City of Philadelphia, 855 F.2d 136, 141 (3d Cir. 1988) (―The proper inquiry in a

section 1983 claim based on false arrest . . . is not whether the person arrested in fact

committed the offense but whether the arresting officers had probable cause to believe

the person arrested had committed the offense.‖); McKenna v. City of Philadelphia, 582

F.3d 447, 461 (3d Cir. 2009) (―To prevail on a malicious prosecution claim under section

1983, a plaintiff must show . . . the proceeding was initiated without probable


       4
        The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367. We
have jurisdiction under 28 U.S.C. § 1291.

                                             10
cause . . . . ‖).

        Under the Fourth Amendment, an arrest is permissible ―where there is probable

cause to believe that a criminal offense has been or is being committed.‖ Devenpeck v.

Alford, 543 U.S. 146, 152 (2004). ―Whether probable cause exists depends upon the

reasonable conclusion to be drawn from the facts known to the arresting officer at the

time of the arrest.‖ Id. Probable cause ―requires more than mere suspicion . . . [but] does

not require that the officer have evidence sufficient to prove guilt beyond a reasonable

doubt.‖ Orsatti v. N.J. State Police, 71 F.3d 480, 482–83 (3d Cir. 1995). Rather, we

consider the existence of probable cause via a ―common sense approach‖ based on the

totality of the circumstances, Paff v. Kaltenbach, 204 F.3d 425, 436 (3d Cir. 2000), and

viewed from the perspective of an objectively reasonable police officer. Maryland v.

Pringle, 540 U.S. 366, 371 (2003). The constitutional validity of an arrest does not

depend on whether the accused actually committed any crime, or whether a person is

later acquitted of the crime of arrest. Wright v. City of Philadelphia, 409 F.3d 595, 602

(3d Cir. 2005).

        A district court may conclude ―that probable cause exists as a matter of law if the

evidence, viewed most favorably to Plaintiff, reasonably would not support a contrary

factual finding.‖ Merkle v. Upper Dublin School Dist., 211 F.3d 782, 788–89 (3d Cir.

2000). Where an arrest is made pursuant to a warrant—as were Young’s last three

arrests—the plaintiff challenging probable cause must show ―by a preponderance of the

evidence: (1) that the police officer knowingly and deliberately, or with a reckless

                                             11
disregard for the truth, made false statements or omissions that create a falsehood in

applying for a warrant; and (2) that such statements or omissions are material, or

necessary, to the finding of probable cause.‖ Wilson v. Russo, 212 F.3d 781, 786–87 (3d

Cir. 2000). Here, even if Young could satisfy the first hurdle, a doubtful proposition at

best, she would fail on the second. Therefore, based on the record before us, and viewed

in the light most favorable to Young, we agree with the District Court that probable cause

existed for all four of Young’s arrests. Accordingly, her claims for false arrest and

malicious prosecution (Counts I-VIII) were properly rejected.5

       Young also challenges Kacsuta’s observation of her as she changed clothes in her

bedroom upon her second arrest as an invasion of privacy under the Fourth Amendment

(Count X). As the District Court correctly concluded, however, ―[b]ecause [Young] was

the subject of a lawful custodial arrest,‖ Kacsuta’s actions did not violate the Fourth

Amendment, and Young’s ―apparent position that she should have been allowed access to

her bedroom without officer supervision [while under arrest] is, to put it bluntly, absurd.‖

No. 11-CV-650, 2013 WL 1290950 at *10 (W.D. Pa. Mar. 26, 2013).

       Nor do we find any error in the District Court’s summary judgment on Young’s

equal protection claim (Count XI). ―The fact that there was no Fourth Amendment

violation does not mean that one was not discriminatorily selected‖ for law enforcement

action. Bradley v. United States, 299 F.3d 197, 205 (3d Cir. 2002); see also Carrasca v.

       5
         The existence of probable cause also dooms Young’s First Amendment
retaliatory prosecution claim (Count IX). See Hartman v. Moore, 547 U.S. 250, 265–66
(2006).

                                             12
Pomeroy, 313 F.3d 828, 836 (3d Cir. 2002). However, it is axiomatic that an equal

protection claim in this context requires the plaintiff to show the official action ―(1) had a

discriminatory effect and (2) [was] motivated by a discriminatory purpose.‖ Bradley, 299

F.3d at 205. Here, Young has cited no evidence of record to suggest discriminatory

effect, so this claim cannot proceed.

       Finally, because Young did not present evidence that she suffered a constitutional

violation, summary judgment was appropriate on her claims for supervisory liability,

municipal liability, and conspiracy to violate her constitutional rights. For the reasons

stated in its opinion, the District Court also appropriately granted summary judgment for

Defendants on Young’s state-law claim for intentional infliction of emotional distress

(Count XII). We have considered the parties’ arguments on these points and conclude

that no further analysis is necessary. Accordingly, we will affirm the District Court’s

summary judgment in favor of the City Defendants.

                                             IV

       Apart from her challenge to the District Court’s summary judgment in favor of the

City Defendants, Young appeals the District Court’s order dismissing the County

Defendants. That order was based not on an adjudication of the merits, but rather on

Young’s representation to the Court that she would voluntarily dismiss the County

Defendants. Young claims that the District Court erred when it dismissed the County

Defendants, but this argument is unavailing. Young does not dispute that she orally

represented to the District Court that she would voluntarily dismiss the County

                                             13
Defendants, a position she reiterated in subsequent court filings, see Dkt. 83 at 10. The

District Court, adverse parties, and Young’s attorney all reasonably relied upon that

representation, and we hold that promise is enforceable. See, e.g., Edwards v. Wyatt, 335

F.3d 261, 276–77 (3d Cir. 2003) (describing the elements of promissory estoppel).6 Thus,

the District Court did not abuse its discretion in dismissing the County Defendants. 7

                                           ***

       On the record presented, the District Court did not err when it concluded as a

matter of law that probable cause existed for all four of Adrienne Young’s arrests. That

holding doomed most of Young’s claims, and for the reasons we and the District Court

stated, her other claims against the City Defendants also fail. As for Young’s claims

against the County Defendants, judgment was properly entered against her because she

had agreed to dismiss them. Accordingly, we will affirm the judgment of the District

Court in all respects.




       6
          In addition, given Young’s oral representation to the District Court and to
adverse parties, dismissal arguably also would have been proper under a contract theory,
see, e.g., Restatement (Second) of Contracts § 94, or pursuant to Rule 41 of the Federal
Rules of Civil Procedure. See, e.g., Role v. Eureka Lodge No. 434, 402 F.3d 314, 318 (2d
Cir. 2005).
        7
          Although we find no abuse of discretion by the District Court, we note that this
case highlights the importance of having a court reporter available to record promises
made by any party. To avoid problems such as the one encountered here, district courts
should present to the parties a Rule 41(a) stipulation of dismissal that can be signed
contemporaneously with the oral promise and promptly filed thereafter.
                                              14